Ross, J. (dissenting).
I dissent. In my view the correct application of CPL 460.50 in this case would preclude a Justice of this Court from entertaining an application for bail pending appeal pursuant to CPL 460.50 at this juncture. While the application before the trial court (FitzGerald, J.) for bail pending appeal was made before defendant filed his notice of appeal, that application was apparently defendant’s second application for relief pursuant to CPL 460.50. Defense counsel at page four of the memorandum submitted in opposition to the People’s petition admits that "[a]t Mr. Shakur’s February 7, 1995 sentencing, his trial counsel had applied for bail pending appeal under CPL § 460.50, which the trial court denied”. Review of the record as it exists in this matter indicates that when defendant’s attorney appeared before Justice Rosenberger on January 17, 1995 to propose a bail package in an amount less than the $3,000,000 bail, originally granted by Justice Rosenberger upon *481defendant’s application pursuant to CPL 530.45 for bail pending his sentencing, an application was made and that package proposed apparently for the time period pending appeal as well. This in my view was defendant’s first application pursuant to CPL 460.50. Defendant filed his notice of appeal on or about February 9, 1995 and thereafter made a written application for bail pursuant to CPL 460.50 to Justice Rosenberger.
Consequently, the further written application to Justice Rosenberger for bail pending appeal was, in effect, defendant’s third application for bail pending appeal. Justice Rosenberger, in taking jurisdiction after two prior applications were made, was in violation of the provision of CPL 460.50 stating that "[n]ot more than one application may be made pursuant to this section” (CPL 460.50 [3]) and acted without jurisdiction. In our dismissal of the motion concerning the jurisdictional issue referred to a full bench of this Court we stated as much.
Moreover, given the successive applications which have occurred herein, assuming jurisdiction at this point would violate the clear legislative intent of CPL 460.50 that only one application for bail pending appeal be made either to the trial court or to an Appellate Division Justice. As the People cogently argue, the limitation of a criminal defendant to one application for bail pending appeal has a long history in this State. The old Code of Criminal Procedure provided that a defendant was limited to just one application for a Certificate of Reasonable Doubt, which constituted a stay of the sentence and bail pending appeal (see, Code of Criminal Procedure §§ 527, 529, 555). The rule was prompted by a "legislative policy that the disposition of applications made to the discretion of one judge and denied, should not thereafter be the subject of review by another judge” (Carlisle v Barnes, 183 NY 272, 273-274). The inclusion of the one application language in CPL 460.50 clearly demonstrates that the legislative policy has not changed.
Clearly entertaining the bail application at all in this case, let alone granting bail in a substantially lesser amount than originally granted for the much shorter time period pending sentence, constitutes a dangerous precedent and sends a confusing message to the criminal bar. The message is conveyed that a defendant could obtain numerous chances at bail simply by testing the waters prior to filing a notice of appeal. If bail pending appeal is either denied or set too high by the trial court or appellate Justice who entertains such a premature bail application, the defendant could argue that the application was a nullity and then reapply for the same relief to another Justice. Clearly the proper course would be for no Judge *482to entertain a CPL 460.50 application for bail pending appeal unless a notice of appeal has in fact been filed by the defendant.
Therefore, while finding that jurisdiction remains for a CPL 460.50 application in this case would be in accordance with Justice Mollen’s decision in People v Garcia (437 NYS2d 382) and, all things being equal, is one viable interpretation of the statute, I believe that such a construction of the statute should be avoided herein. We are not bound by Justice Mollen’s determination in Garcia, and in view of the conduct of defendant-appellant’s counsel in this matter and practical result of our action, I believe the correct course herein would be to find that no further application for bail pursuant to CPL 460.50 should have been entertained. The celebrity of this defendant should not be relied upon to allow what would be, whether inadvertently or by design, an end run around the prohibition in CPL 460.50 against multiple applications for the same relief.
Accordingly, the petition seeking a writ of prohibition should be granted.